Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In Claim 7, the phrase “claim 5” has been replaced with --claim 6-- to correct the obvious typographical error since the coaxial filter is described in claim 6.
	In Claim 14 (lines 4-30), the phrase 
“a combining circuit having a first input connectable to receive radiofrequency (RF) electromagnetic (EM) radiation having a first frequency from an RF channel, a second input connectable to receive microwave EM radiation having a second frequency that is higher than the first frequency from a microwave channel, and an 6 AFDOCS/215715L4.1Application No.: NEW APPLICATIONAttorney Docket No.: 024794.00103 output in communication with the first and second inputs for conveying the RF EM radiation and the microwave EM radiation to a common signal pathway, and a waveguide isolator connected to isolate the microwave channel from the RF EM radiation, wherein the waveguide isolator comprises: a conductive input section, a conductive output section, a conductive intermediate section, the intermediate section having a first end which mates with the input section, and a second end which mates with the output section, a first DC isolation barrier arranged between the input section and the intermediate section, and a second DC isolation barrier arranged between the intermediate section and the output section, wherein the input section, intermediate section and output section together enclose a waveguide cavity, wherein the output from the combining circuit includes a signal conductor and a ground conductor, wherein the first DC isolation barrier and the second DC isolation barrier provide a pair of series-connected capacitive structures between the ground conductor of the output from the combining circuit and the conductive input section of the waveguide isolator, the capacitive structure being arranged to inhibit coupling of the RF EM energy and leakage of the microwave EM energy”
has been replaced with the phrase:
--the combining circuit having the first input connectable to receive the radiofrequency (RF) electromagnetic (EM) radiation having the first frequency from the RF channel, the second input connectable to receive the microwave EM radiation having the second frequency that is higher than the first frequency from the microwave channel, and the6 AFDOCS/215715L4.1Application No.: NEW APPLICATIONAttorney Docket No.: 024794.00103output in communication with the first and second inputs for conveying the RF EM radiation and the microwave EM radiation to the common signal pathway--.  
These changes to Claim 14 are merely to delete the redundant subject matter of lines 10-30 that is identical to claim 13, and in lines 4-9 corrects the claims for antecedent basis since the subject refers back to previously described features in claim 13.



Allowable Subject Matter
Claims 1-14 are allowed. 
Claims 13-14 were rejoined.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Penny et al. (EP 1658817) teaches a plasma device for tissue resurfacing.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the claimed electrosurgical apparatus including the claimed combination of features having a waveguide isolator connected to isolate the microwave channel from the RF EM radiation, wherein the waveguide isolator comprises: a conductive input section, a conductive output section, a conductive intermediate section, the intermediate section having a first end which mates with the input section, and a second end which mates with the output section, a first DC isolation barrier arranged between the input section and the intermediate section, and a second DC isolation barrier arranged between the intermediate section and the output section, wherein the input section, intermediate section and output section together enclose a waveguide cavity, wherein the output from the combining circuit includes a signal conductor and a ground conductor, and wherein the first DC isolation barrier and the second DC isolation barrier provide a pair of series-connected capacitive structures between the ground conductor of the output from the combining circuit and the conductive input section of the waveguide isolator, the capacitive structure being arranged to inhibit coupling of the RF EM energy and leakage of the microwave EM energy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843